UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2016 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-54015 POWIN CORPORATION (Exact name of registrant as specified in its charter) NEVADA 87-0455378 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 20thAve Tualatin, OR 97062 (Address of principal executive offices) T: (503) 598-6659 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report)N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one)Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of May 16, 2016, there were 16,258,839 shares of Common Stock, $0.001 par value, outstanding, 10,237shares of Series A Preferred Stock, $100 face value, outstanding and 13,625,826 shares of Series August 2015 Preferred Stock, $0.56 par value, outstanding. POWIN CORPORATION Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets as of March 31, 2016 (unaudited)andDecember 31, 2015(audited) 3 Condensed Consolidated Statements of Operations for the Three monthsendedMarch 31, 2016 and 2015 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Loss for the ThreemonthsendedMarch 31, 2016 and 2015 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three months endedMarch 31, 2016 and2015 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Note Regarding Forward Looking Statements 30 Overview Critical Accounting Policies 34 Results of Operations 31 Liquidity and Capital Resources 33 Off-Balance Sheet Arrangements 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 35 Item 4. Controls and Procedures. 35 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 35 Item 3. Defaults Upon Senior Securities. 36 Item 4. Mine Safety Disclosures. 36 Item 5. Other Information. 36 Item 6. Exhibits. 36 2 PART I. FINANCIAL INFORMATION Item 1.Financial Statements. POWIN CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) (audited) Assets 　 Current Assets 　 Cash $ $ Accounts receivable, net Notes and other receivables, net Inventories, net Prepaid expenses and deposits Total current assets 　 Property and equipment, net Intangible assets, net Total assets $ $ 　 Liabilities and shareholders' deficit 　 Current Liabilities 　 Accounts payable $ $ Accrued payroll and other accrued liabilities Notes payable - current portion of long-term debt and accrued interest Payable to related parties - current - Total current liabilities Total liabilities Stockholders' deficit 　 Preferred stock, 25,000,000 shares authorized: 　 Series A stock: $100 par value, Conversion rate 1 to 20, 10,237 and 10,237 shares issued and outstanding, respectively 2015 August stock: $0.56 par value, Conversion rate 1 to 1, 13,625,826 and 13,625,826 shares issued and outstanding, respectively Common stock, $0.001 par value, 575,000,000 shares 　 Authorized; 16,255,839 and 16,255,839 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Powin Corporation stockholders' deficit 　 Non-controlling interest ) ) Total liabilities and shareholders' deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 POWIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) 　 Three Months ended March 31, 　 　 　 　 Net sales 　 　 Net sales to unrelated parties $ $ Net sales to related parties Total net sales Cost of sales Gross profit 　 　 Operating Expenses 　 Payroll expenses Professional expenses Rent expenses General and administrative expenses Total operating expenses Loss from operations ) ) 　 　 Other income (expense) 　 Other income Interest expense ) ) Other income (expense) - ) Other expenses ) Loss before income taxes ) ) Provision for income taxes - Net loss ) ) Net loss attributable to non-controlling interest ) ) Net loss attributable to Powin Corporation $ ) $ ) 　 　 Loss per share: 　 　 Basic and diluted $ ) $ ) 　 　 　 Weighted average shares outstanding: 　 　 Basic and Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 POWIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) 　 Three Months ended March 31, 　 　 　 　 Net loss $ ) $ ) Other comprehensive loss 　 　 Foreign currency translation adjustment ) ) Comprehensive loss ) ) 　 　 　 Comprehensive loss attributable to non-controlling interest ) ) Comprehensive loss attributable to Powin Corporation $
